DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant's election of species claims 1-11 and 20 with traverse in their reply dated 5/25/2021 is acknowledged. Claims 12-19 were withdrawn. Claims 1-11 and 20 are pending and considered on the merits below.

Election/Restrictions
Applicant's election with traverse of species compound in the reply filed on 5/25/2021 is acknowledged.  The traversal is on the ground(s) that there is no lack of unity of invention.  This is not found persuasive because as indicated in the requirement for restriction the chemical structures of the surfactant formula do not provide a single inventive concept.
The requirement is still deemed proper and is therefore made FINAL.
Examiner acknowledges that upon the allowance of a generic claim, the claims to additional species which depend from, or requiring all the limitations of the allowable generic claim be rejoined for consideration.

Information Disclosure Statement
The Information Disclosure Statements filed on 1/15/2019, 9/13/2019, 1/17/2020, and 4/19/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered. An initialed copy of the Form 1449 is enclosed herewith.

Specification
The disclosure is objected to because of the following informalities: throughout the specification there are superscript numbers that appear to be drawn to references, however there do not appear to be any references associated with the numbers.  
Appropriate correction is required.
The use of the terms PLURONIC®, TEFLON®, CYTOP®, FLUOROPEL®, TETRONIC® appear throughout the specification, they are a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation “pluriol” is not provided in the specification. It appears that the claim takes antecedent basis from “tetrol”.

Claim Objections
Regarding claim 1, the use of the term PLURIOL®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 5, and 8-11, the limitation “about” is a relative terms which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes the examiner interprets that the limitations are within the same magnitude as the ranges indicated.
Claim 4 recites the limitation "the entire device surface".  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims follow the same reasoning.

Allowable Subject Matter
Claims 1-11 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Reference Au, S. H. et al. (Langmuir (2011), 27, 8586-94, provided on the IDS on 1/15/2019) describes most of the limitations of independent claim 1, however fail to teach or suggest the branched surfactant of the elected species as being effective in fouling prevention.
Additionally, Heineman et al. (US 4,894,253) suggests that surfactants can increase fouling (column 1 line 40-50), which teaches away from the limitation.
None of the prior art discovered describes all the limitations alone or in combination, thus the prior art fails to teach or suggest all the limitations of claims 1-11 and 20.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831.  The examiner can normally be reached on M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY R. BERKELEY/
Examiner
Art Unit 1797



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797